Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of August 22, 2013 (the “Employment Agreement”),
by and between BakerCorp, a Delaware corporation (the “Company”), and Robert
Craycraft (the “Executive”).

WHEREAS, the Company desires to employ the Executive and wishes to acquire and
be assured of his services on the terms and conditions hereinafter set forth;
and

WHEREAS, the Executive desires to be employed by the Company and to perform and
to serve the Company on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the parties
hereto agree as follows:

Section 1. Employment.

1.1. Term. Subject to Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Employment Agreement, for a period commencing on September 9,
2013 (the “Effective Date”) and ending on the fifth anniversary of the Effective
Date (the “Initial Term”); provided, however, that the period of the Executive’s
employment pursuant to this Employment Agreement shall be automatically extended
for successive one-year periods thereafter (each, a “Renewal Term”), in each
case unless either party hereto provides the other party hereto with written
notice that such period shall not be so extended at least 30 days in advance of
the expiration of the Initial Term or the then-current Renewal Term, as
applicable (the Initial Term and any Renewal Term, collectively, the “Term”).
Each additional one-year Renewal Term shall be added to the end of the next
scheduled expiration date of the Initial Term or Renewal Term, as applicable, as
of the first day after the last date on which notice may be given pursuant to
the preceding sentence. The Executive’s period of employment pursuant to this
Employment Agreement shall hereinafter be referred to as the “Employment
Period.”

1.2. Duties. During the Employment Period, the Executive shall serve as the
Company’s President and Chief Executive Officer and such other positions as an
officer or director of the Company and such affiliates of the Company as the
Executive and the board of directors (the “Board”) of BakerCorp International
Holdings, Inc. (“Parent”) shall mutually agree from time to time, and shall have
the customary duties associated with such positions. The Executive shall report
directly to the Board. The Board shall take such action as may be necessary to
appoint or elect the Executive as a member of the Board as of the Effective
Date. Thereafter, during the Employment Period, the Executive shall serve as a
member of the Board, subject to any limitation imposed by applicable law or
regulatory requirements.

1.3. Exclusivity. During the Employment Period, the Executive will devote
substantially all of the Executive’s business time, attention and energies to
the performance of the Executive’s duties hereunder. Consistent with the
foregoing obligation, during the Employment Period, the Executive shall not
without the prior written consent of the



--------------------------------------------------------------------------------

Board, which the Board may grant or withhold in its sole discretion: (i) accept
any other employment; (ii) serve on the board of directors or similar body of
any other business entity; or (iii) engage, directly or indirectly, in any other
business activity (whether or not pursued for pecuniary advantage) that, solely
in the case of clause (iii), is or may be competitive with, or that might place
the Executive in a competing position to that of, the Company Group (as
hereinafter defined). The term “Company Group” means individually and
collectively Parent and each of its direct and indirect subsidiaries, including,
without limitation, the Company. Notwithstanding the foregoing, nothing herein
shall prevent the Executive from (x) serving on the boards of directors of
non-profit organizations, (y) participating in charitable, civic, educational,
professional, community or industry affairs and (z) managing the Executive’s
passive personal investments so long as such activities in the aggregate do not
interfere or conflict with the Executive’s duties hereunder or create a
potential business or fiduciary conflict.

1.4. Payment of Taxes. To the extent that any taxes become payable by the
Executive by virtue of any payments made to, or benefits conferred upon, the
Executive by the Company, the Company shall not be liable to pay or obligated to
reimburse the Executive for any such taxes or to make any adjustment under this
Employment Agreement except as otherwise expressly set forth herein, and any
payments otherwise due under this Employment Agreement to the Executive shall be
reduced by any required withholding for federal, state and/or local taxes and
other appropriate payroll deductions.

Section 2. Compensation.

2.1. Salary. As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $500,000, payable in accordance with the Company’s
standard payroll policies (the “Base Salary”). The Base Salary will be reviewed
annually and may be adjusted upward (but not downward) by the Board (or a
committee thereof) in its sole discretion.

2.2. Annual Bonus. For each fiscal year of the Company ending during the
Employment Period, the Executive shall be eligible for a potential award of
additional compensation (the “Annual Bonus”) to be based upon such objectively
determinable Company performance criteria for each such fiscal year as
determined by the Board in the best interests of the Company (the “Performance
Goals”). The Executive’s target Annual Bonus opportunity for each fiscal year
that ends during the Employment Period shall equal 150% of the Base Salary (the
“Target Annual Bonus Opportunity”) (which shall be pro-rated for any fiscal year
not falling entirely within the Employment Period). The amount paid will depend
on the extent to which the Performance Goals are achieved or exceeded. The
Annual Bonus shall be paid within two and one-half months after the end of the
Company’s fiscal year, subject to the Executive’s continued employment through
the date of payment, except to the extent expressly provided herein. The Annual
Bonus shall be paid in cash.

2.3. Initial Signing Bonus. Upon execution of this Employment Agreement, the
Executive shall receive a one-time signing bonus of $175,000 which shall be paid
on the first regular payroll date following the Effective Date (the “Signing
Bonus”); provided, that in the event of the Executive’s termination of
employment by the Company for Cause (as defined below) or by the Executive for
any reason other than Good Reason (as defined below), in each case within one
year following the Effective Date, the Executive shall repay the Signing Bonus
in full.

 

2



--------------------------------------------------------------------------------

2.4. Employee Benefits. During the Employment Period, the Executive shall be
eligible to participate in such health and other group insurance and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as similarly situated senior executives of the Company.

2.5. Vacation. During the Employment Period, the Executive shall be entitled to
four weeks vacation per fiscal year in accordance with the Company’s policy on
accrual and use applicable to employees as in effect from time to time. The
number of vacation days is prorated for the first and last fiscal years of
employment, and shall be determined by multiplying 20 by a fraction, the
numerator of which is the number of days the Executive is employed by the
Company during the applicable year and the denominator of which is 365.

2.6. Business Expenses. The Company shall pay or reimburse the Executive, upon
presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Employment Period in
performing his duties under this Employment Agreement and in accordance with the
expense reimbursement policy of the Company as approved by the Board (or a
committee thereof) and in effect from time to time.

2.7. Legal Fees. Promptly following the Effective Date, the Company shall pay to
the Executive up to $5,000 in aggregate documented legal fees and related
expenses incurred in connection with the drafting, negotiation and execution of
this Employment Agreement and other documents relating to the Executive’s equity
arrangements with the Company or Parent.

Section 3. Employment Termination.

3.1. Termination of Employment. The Company may terminate the Executive’s
employment hereunder for any reason during the Term, and the Executive may
voluntarily terminate his employment hereunder for any reason during the Term,
in each case (other than upon a termination by the Company for Cause, as defined
below) at any time upon not less than seven days’ notice to the other party (the
date on which the Executive’s employment terminates for any reason is herein
referred to as the “Termination Date”). Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall be entitled to
(i) payment of any Base Salary earned but unpaid through the Termination Date,
(ii) any vested benefits to the extent provided under the applicable terms of
applicable Company arrangements and (iii) any unreimbursed expenses in
accordance with Section 2.6 hereof (collectively, the “Accrued Amounts”). It is
specifically understood and agreed by the parties to this Employment Agreement
that the Company’s obligations under this Section 3 constitute good and valuable
consideration for the covenants made by the Executive in favor of the Company
under this Employment Agreement, including, without limitation, Section 4
hereof.

3.2. Termination due to Death or Disability. If the Executive’s employment is be
terminated due to the Executive’s death or Disability (as defined below), in

 

3



--------------------------------------------------------------------------------

addition to the Accrued Amounts, the Company shall pay to the Executive or the
Executive’s estate, as applicable, a pro-rata bonus for the fiscal year of
termination, equal to the Executive’s Target Annual Bonus Opportunity,
multiplied by a fraction, the numerator of which is the number of days the
Executive is employed by the Company during the applicable fiscal year prior to
and including the Termination Date and the denominator of which is 365 (the
“Pro-Rata Bonus”). The Pro-Rata Bonus shall be paid within 30 days following the
Termination Date.

3.3. Termination by the Company other than for Cause, Death or Disability;
Termination by the Executive for Good Reason. If the Executive’s employment is
terminated (i) by the Executive by Voluntary Resignation for Good Reason, each
as defined below (provided, that, the Executive has complied with the Notice of
Resignation requirement set forth in Section 5.8 hereof) or (ii) by the Company
without Cause (which shall include a Company non-renewal of this Employment
Agreement in accordance with Section 1 hereof, provided, that, the Executive has
continued employment to the end of the Term and resigns within ten days
following the end of the Term), in addition to the Accrued Amounts, the Company
shall pay to the Executive (i) an amount per month equal to one-twelfth of the
Base Salary (the “Salary Severance Amounts”) for the 12-month period following
the Termination Date (the “Severance Benefits Period”) and (ii) a pro-rata bonus
for the year of termination, equal to the Annual Bonus the Executive would have
been entitled to receive had his employment not been terminated, based on the
actual performance of the Company for the full year, multiplied by a fraction,
the numerator of which is the number of days the Executive is employed by the
Company during the applicable fiscal year prior to and including the Termination
Date and the denominator of which is 365 (the “Bonus Severance Amounts”);
provided, that, if such termination occurs within the one-year period following
a Change in Control (as defined below) (a “Change in Control Termination”), the
Bonus Severance Amounts shall equal the Target Annual Bonus Opportunity for the
year of termination. The Executive and the Executive’s dependents shall also be
entitled to health benefits (including medical, dental and vision benefits)
under the Company’s benefit plans for the Severance Benefits Period, subject to
earlier termination of such benefits if the Executive ceases to be eligible for
continuation coverage pursuant to Section 4980B of the Internal Revenue Code of
1986, as amended (“COBRA”) on similar terms and conditions applicable to the
Executive immediately prior to the Termination Date; provided, that, such
continuation coverage shall be paid for by the Executive as to the employee paid
portion of the premium and by the Company as to the Company paid portion of the
premium, as in effect for similarly situated employees under the Company’s
benefit plans for active employees as of the Termination Date. Executive shall
be entitled only to reimbursement for the costs of such continuation coverage as
provided herein, if the Executive was participating in the Company’s benefit
plans for active employees immediately prior to the Termination Date. The
Executive shall be fully liable for the “employee paid” portion of any
applicable premium (as are similarly situated active employees) under the
benefit plans for which the Executive has elected COBRA coverage. The Company
paid portion of any applicable premium under the benefits plans for which the
Executive has elected COBRA coverage shall be paid in a lump sum payment by the
Company to the Executive within the 30-day period following the Termination
Date, shall be taxable income to the Executive and shall equal the Company paid
portion of such applicable premiums for the entire Severance Benefits Period,
regardless of any subsequent early termination of the Executive’s COBRA
coverage. The Executive shall then be solely responsible for enrolling in and
paying for such COBRA coverage. The period of such continued coverage shall be
credited against the Company’s

 

4



--------------------------------------------------------------------------------

obligation to permit the Executive to elect continuation coverage under
Section 601 of the Employee Retirement Income Security Act of 1974, as amended,
and any similar state law, under COBRA, and any similar state law. The Company’s
obligations under this Section 3.3 are collectively referred to as the
“Severance Benefits.” Notwithstanding any provision to the contrary herein, and
without limitation of any remedies to which the Company may be entitled, (i) the
Salary Severance Amounts shall commence to be paid within the 30-day period
following the Termination Date, provided, that, the Executive signs and delivers
to the Company the release of claims attached hereto as Exhibit A (the
“Release”) and the period (if any) during which the Release can be revoked
expires within such 30-day period; provided, further, that, if such 30-day
period spans two calendar years, payment of the Salary Severance Amounts shall
commence to be paid in the second calendar year. The Bonus Severance Amounts
shall be paid at the time when annual bonuses are paid generally to the
Company’s senior executives, provided, that, the Release has become effective as
of such date; provided, further, that, in the event of a Change in Control
Termination, the Bonus Severance Amounts shall be paid at the same time and
under the same conditions as the Salary Severance Amounts, including the
condition that the Release has become effective. The Executive specifically
acknowledges that the Executive’s entering into this Employment Agreement and
payment by the Company of the Severance Benefits constitutes good and valuable
and otherwise sufficient consideration for the Executive’s execution and
delivery of the Release.

3.4. No Mitigation or Set-Off. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Employment
Agreement, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the Executive as a result of employment or other service
by a subsequent employer or service recipient. The Company’s obligations to pay
the Executive amounts hereunder shall not be subject to set-off, counterclaim or
recoupment of amounts owed by the Executive to the Company or any of its
affiliates.

Section 4. Restrictive Covenants.

4.1. Non-Disclosure of Confidential Information.

(a) “Confidential Information” means proprietary and confidential information
regarding the Company Group that is not generally available to the public,
including (to the extent that it is not so generally available): (i) information
regarding the Company Group’s business, operations, financial condition,
customers, vendors, sales representatives and other employees; (ii) projections,
budgets and business plans regarding the Company Group; (iii) information
regarding the Company Group’s planned or pending acquisitions, divestitures or
other business combinations; (iv) the Company Group’s trade secrets and
proprietary information; and (v) the Company Group’s technical information,
discoveries, inventions, improvements, techniques, processes, business methods,
equipment, algorithms, software programs, software source documents and
formulae. For purposes of the preceding sentence, information is not treated as
being generally available to the public if it is made public by the Executive in
violation of this Employment Agreement.

 

5



--------------------------------------------------------------------------------

(b) During the Term and at all times thereafter, (i) the Executive must maintain
all Confidential Information in confidence and must not disclose any
Confidential Information to anyone outside of the Company Group; and (ii) the
Executive must not use any Confidential Information for the benefit of the
Executive or any third party. Nothing in this Employment Agreement, however,
prohibits the Executive from: (1) disclosing any information (or taking any
other action) in furtherance of the Executive’s duties to the Company Group
while employed by the Company Group; or (2) disclosing Confidential Information
to the extent required by law (after giving prompt notice to the Company in
order that the Company Group may attempt to obtain a protective order or other
assurance that confidential treatment will be accorded such information). Upon
the Company’s request at any time, and upon the Termination Date, the Executive
must immediately deliver to the Company Group all tangible items in the
Executive’s possession or control that are or that contain Confidential
Information, without keeping any copies.

(c) The covenants of the Executive under this Section 4.1 are in addition to,
and are not intended to limit in any way, the Executive’s duties and obligations
to the Company Group under any applicable statutory, civil or common law not to
disclose or make personal use of Confidential Information or trade secrets.

4.2. Non-Competition; Non-Solicitation; No-Hire and Non-Disparagement.

(a) By and in consideration of the Company entering into this Employment
Agreement, and in further consideration of the Executive’s exposure to the
Confidential Information and the Company’s payment of the Severance Benefits,
the Executive agrees that the Executive shall not, during the Employment Period
and for a period of 12 months after the Executive’s termination of employment
for any reason (the “Restricted Period”), directly or indirectly, own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including, without limitation, holding any position as a stockholder, director,
officer, consultant, independent contractor, employee, partner, or investor in,
any Restricted Enterprise (as defined below); provided, that, in no event shall
(i) ownership by the Executive of two percent or less of the outstanding
securities of any class of any issuer whose securities are registered under the
Securities Exchange Act of 1934, as amended, standing alone, be prohibited by
this Section 4.2, so long as the Executive does not have, or exercise, any
rights to manage or operate the business of such issuer other than rights as a
shareholder thereof or (ii) being employed by an entity, standing alone, be
prohibited by this Section 4.2, so long as the entity has more than one discrete
and readily distinguishable part of its business and the Executive’s duties are
not at or involving the part of the entity’s business that is actively engaged
in a Restricted Enterprise. During the Restricted Period, upon request of the
Company, the Executive shall notify the Company of the Executive’s then-current
employment status.

(b) In addition, the Executive covenants and agrees that during the Restricted
Period, the Executive shall not, directly or indirectly, as an officer,
director, employee, partner, stockholder, member, proprietor, consultant, joint
venturer, investor or in any other capacity, (i) solicit any Persons who are, or
within the one-year period immediately preceding the Termination Date were,
customers of the Company Group, to purchase other than from the

 

6



--------------------------------------------------------------------------------

Company Group any goods or services sold or provided by the Company Group in
relation to the Business or (ii) take any action to discourage any Persons who
are, or within the one-year period immediately preceding the Termination Date
were, suppliers of the Company Group, from doing business with the Company
Group.

(c) In addition, the Executive covenants and agrees that during the Restricted
Period, the Executive shall not, directly or indirectly, as an officer,
director, employee, partner, stockholder, member, proprietor, consultant, joint
venturer, investor or in any other capacity, hire or solicit to perform services
(as an employee, consultant or otherwise) or take any actions which are intended
to persuade any termination of association with the Company Group (as
applicable) any Persons who are, or within the six-month period immediately
preceding the solicitation were, employed by the Company Group at the level of a
manager, director (e.g., sales and marketing, business development),
vice-president, president or any level more senior than any such level,
provided, however, that (i) solicitation or hiring by the Executive of an
immediate family member of such Executive shall not constitute a violation of
this Section 4.2, and (ii) general solicitations of employment published in a
journal, newspaper or other publication of general circulation or listed on any
internet job site and not specifically directed towards such employees so long
as the Executive is not personally involved in the interviewing, considering or
hiring of any such employee who has responded to any such general solicitation
on such employee’s own accord, shall not be deemed to constitute solicitation
for purposes of this Section 4.2 and the hiring of any person as a result of
such permitted solicitations shall not constitute a breach of this Section 4.2.

(d) The Executive also hereby covenants and agrees that the Executive shall not,
directly or indirectly, make (or cause to be made) to any Person any knowingly
disparaging, derogatory or other negative statement about the Company Group or
any of their officers, directors or employees. The Company covenants and agrees
that the directors and senior officers of the Company shall not, directly or
indirectly, while employed by the Company Group or serving as a director of any
member of the Company Group, as the case may be, make (or cause to be made) to
any Person any knowingly disparaging, derogatory or other negative statement
about the Executive. The foregoing shall not be violated by (i) truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings), or (ii) statements
that the Executive or the senior officers or directors of the Company in good
faith believe are necessary or appropriate to make in connection with their good
faith performance of their duties to the Company Group.

4.3. Reasonableness of Restrictions. The Executive specifically acknowledges and
agrees that the time, geographic and activity restrictions (as applicable) set
forth in Section 4 of this Employment Agreement are reasonable and properly
required for the protection of the Company Group. The Executive further agrees
that these restrictions shall be given the construction which renders their
provisions enforceable to the maximum extent (but not in excess of their express
terms) possible under applicable law. If, however, a court of competent
jurisdiction determines that any of the restrictions stated herein are
unreasonable or otherwise not enforceable, the parties agree to the reduction of
such unenforceable restriction to the maximum time, geographic and activity
restriction (as applicable) as such court deems reasonable and otherwise
enforceable under the circumstances then existing. Also, if the

 

7



--------------------------------------------------------------------------------

Company Group seeks partial enforcement of those Sections as to only time,
geographic and activity restrictions which are deemed reasonable by a court of
competent jurisdiction, then the Company Group shall be entitled to such partial
enforcement. If such agreement of reduction or right of partial enforcement is
not enforced by a court of competent jurisdiction, then the unenforceable
provisions shall be severed in accordance with Section 7.5. The Executive
recognizes that any breach of Section 4 will cause irreparable injury to the
Company Group and that the actual damages may be difficult to ascertain, and the
Executive agrees that money damages may not be an adequate remedy for breach of
any such Sections. Therefore, in the event of a breach or threatened breach of
any such Sections by the Executive, the Company Group, or their respective
successors and assigns may, in addition to other rights and remedies existing in
their favor, apply to a court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any breach of,
the provisions hereof without the requirement to post bond. In addition, in the
event of a breach by the Executive of such Sections, the covenant period with
respect to the Executive and such breached restriction, shall be tolled until
such breach is stopped.

4.4. Other Obligations. Without implication that the contrary would otherwise be
true, the Executive’s obligations under Section 4 of this Employment Agreement
are in addition to, and not in limitation of, any other obligations that the
Executive may have under contract, applicable law or otherwise.

Section 5. Certain Definitions.

5.1. “Business” means the business of (i) leasing temporary containment
equipment, pumps, filtration equipment and related accessories, (ii) selling
pumps and related accessories and (iii) shoring, in each case as conducted or
contemplated to be conducted (in the case of contemplated conduct, as evidenced
by tangible business activities that have been undertaken by any member of the
Company Group or actions, activities or plans approved by the Board) by the
Company Group on the Termination Date.

5.2. “Cause” means any of the following, as reasonably determined in good faith
by the Board: (i) commission by the Executive of a felony (or a crime involving
moral turpitude); (ii) theft, conversion, embezzlement or misappropriation by
the Executive of funds or other assets of the Company Group or any other act of
fraud or material dishonesty with respect to the Company Group (including
acceptance of any bribes or kickbacks); (iii) intentional, grossly negligent or
unlawful misconduct by the Executive that causes material harm to the Company
Group or exposes the Company Group to a substantial risk of material harm;
(iv) the Executive’s violation of a law regarding employment discrimination or
sexual harassment; (v) the Executive’s repeated failure to follow the reasonable
directives of a supervisor (or the Board – or Person(s) exercising a managerial
function similar to the Board – of the Executive’s employer within the Company
Group) which failure has not been cured by the Executive within 30 days after
written notice to the Executive of such failure; (vi) the unauthorized
dissemination by the Executive of Confidential Information which causes material
harm to the Company Group or exposes the Company Group to material harm; (vii) a
material breach of any non-competition, non-solicitation, confidentiality or
similar agreement with the Company Group; or (viii) a material breach of this
Employment Agreement which breach has not been cured by the Executive within 30
days after written notice to the Executive of such breach (which 30-day cure

 

8



--------------------------------------------------------------------------------

period shall be required only if such breach is capable of being cured). In the
event that the Board believes that Cause may exist, it shall provide the
Executive with the opportunity to promptly (and in any event, not later than the
date and time specified by the Board in writing for responding to its request
for information, which date shall be reasonable given the circumstances that are
being evaluated with regard to whether Cause may exist) provide the Board with
information relevant to the Board’s ultimate determination as to whether Cause
exists.

5.3. “Change in Control” means any transaction or series of related transactions
(including the consummation of a merger, share purchase, recapitalization,
redemption, issuance of capital stock, consolidation, reorganization or
otherwise) pursuant to which (i) the stockholders of Parent immediately before
such transaction own (together with their affiliates), immediately following
such transaction, securities representing 50% or less of the combined voting
power of the outstanding voting securities of the entity surviving or resulting
from such transaction, or (ii) Parent sells all or substantially all of the
assets of Parent and its subsidiaries on a consolidated basis; provided, that,
for purposes of this Employment Agreement, an event shall not be considered to
be a Change in Control unless such event is also a “change in control event”
within the meaning of Section 409A of the Internal Revenue Code.

5.4. “Disability” means that the Executive is suffering from an illness, injury,
impairment or other disability that has caused (or the Board reasonably
determines will cause) the Executive to be unable to perform the Executive’s
duties with any member of the Company Group for 90 consecutive days or for 120
cumulative days during any 180-day period.

5.5. “Good Reason” means the occurrence of any of the following events, without
the express written consent of the Executive, unless such events are fully
corrected in all material respects by the Company within 30 days following
written notification by the Executive to the Company of the occurrence of one of
the reasons set forth below: (i) a material diminution in the Executive’s Base
Salary or Target Annual Bonus Opportunity; (ii) a material diminution in the
Executive’s duties, authorities or responsibilities (other than temporarily
while physically or mentally incapacitated or as required by applicable law); or
(iii) a relocation of the Executive’s primary work location by more than 50
miles from its then current location. The Executive must provide the Company
with a written notice detailing the specific circumstances alleged to constitute
Good Reason in a Notice of Resignation pursuant to Section 5.8 hereof within 90
days after first becoming aware of the occurrence of such circumstances, and
actually terminate employment within 30 days following the expiration of the
Company’s 30-day cure period described above.

5.6. “Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization, or the United States of America or any other nation, state or
other political subdivision thereof, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of government.

5.7. “Restricted Enterprise” shall mean any Person that is engaged, directly or
indirectly, in (or intends or proposes to engage in, or has been organized for
the purpose of engaging in) a business which is in competition with the Business
in any country or territory in which the Company or any of its affiliates
markets any of its services or products or has plans to begin marketing any of
its services or products in such country or territory.

 

9



--------------------------------------------------------------------------------

5.8. “Voluntary Resignation” means the Executive’s voluntarily resignation of
the Executive’s employment by the Company by delivery of the Notice of
Resignation. The “Notice of Resignation” means a written notice of resignation
addressed to the Board and sent to the Company in accordance with the provisions
of Section 7.4 hereof. The Notice of Resignation shall set forth the Date of
Resignation and state whether or not the Executive believes that the resignation
is for Good Reason. In the event that the Executive believes that the
resignation is for Good Reason, the Notice of Resignation shall also set forth
in reasonable detail the basis of the Executive’s belief that the Executive is
resigning for Good Reason, including the elements of the definition of Good
Reason that the Executive believes are applicable.

Section 6. Representations. The Executive represents and warrants that (i) he is
not subject to any contract, arrangement, policy or understanding, or to any
statute, governmental rule or regulation, that in any way limits his ability to
enter into and fully perform his obligations under this Employment Agreement and
(ii) he is not otherwise unable to enter into and fully perform his obligations
under this Employment Agreement. The Executive represents and warrants that:
(A) prior to the Effective Date, the Executive has ensured compliance with all
of the Executive’s former employer’s policies, procedures and codes of conduct
regarding the Executive’s separation from that company, including the return of
any company property; (B) the Executive ensures compliance with any continuing
obligations the Executive may have relating to any confidential, proprietary or
trade secret information belonging to that employer; and (C) the Executive shall
not place any materials that the Executive used at the Executive’s prior
employment, other than rolodex-type non-confidential information, on the
Company’s computers or emails or in the Company’s files, even if the Executive
was the one who wrote or created the material. In the event of a breach of any
representation in this Section 6, the Company may terminate this Employment
Agreement and the Executive’s employment with the Company without any liability
to the Executive and the Executive shall indemnify the Company for any liability
it may incur as a result of any such breach.

Section 7. Miscellaneous.

7.1. Indemnification; Liability Insurance. The Company shall indemnify the
Executive to the fullest extent permitted by applicable law in the event that
the Executive is a party to a pending action, suit or proceeding, by reason of
the fact that the Executive is or was a director, officer, employee or agent of
the Company or any of its affiliates. In addition, a directors’ and officers’
liability insurance policy (or policies) shall be kept in place, during the
Employment Period and thereafter for the duration of any period in which a
civil, equitable, criminal or administrative proceeding may be brought against
the Executive, providing coverage to the Executive that is no less favorable to
the Executive in any respect (including with respect to scope, exclusions,
amounts, and deductibles) than the coverage then being provided with respect to
periods after the Effective Date to any other present senior executive or
director of the Company.

 

10



--------------------------------------------------------------------------------

7.2. Assignment; No Third-Party Beneficiaries. This Employment Agreement and the
rights and duties hereunder are personal to the parties hereto and shall not be
assigned, delegated, transferred, pledged or sold by either party hereto without
the prior written consent of the Company. Notwithstanding the foregoing, the
Company may assign this Employment Agreement to any successor to all or
substantially all of the business and/or assets of the Company, provided, that,
the Company shall require such successor to expressly assume and agree to
perform this Employment Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Employment Agreement, “Company” shall mean the Company
and any successor to its business and/or assets, which assumes this Employment
Agreement by operation of law or otherwise assumes this Employment Agreement and
agrees to perform the duties and obligations of the Company hereunder. Nothing
in this Employment Agreement shall confer upon any Person not a party to this
Employment Agreement, or the legal representatives of such Person, any rights or
remedies of any nature or kind whatsoever under or by reason of this Employment
Agreement, except that the personal representative of the deceased Executive may
enforce the provisions hereof applicable in the event of the death of the
Executive.

7.3. Complete Agreement; Amendments and Waivers. When signed by the Executive,
this Employment Agreement sets forth the terms of the Executive’s employment by
the Company, certain severance benefits to the Executive and the restrictive
covenants made by the Executive in consideration thereof and the other terms
hereof, and supersedes any and all prior representations and agreements, whether
written or oral regarding the subject matter hereof (unless otherwise explicitly
provided in this Employment Agreement). This Employment Agreement can be amended
only in a writing signed by the parties hereto; provided, that, the observance
of any provision of the Employment Agreement may be waived in writing by the
party that will lose the benefit as a result of the waiver. The waiver by any
party hereto of a breach of any provision of this Employment Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach, except as otherwise explicitly
provided for in such waiver. Except as otherwise expressly provided herein, no
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

7.4. Notice. Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Employment
Agreement shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, with confirmation of
receipt, (ii) facsimile during normal business hours, with confirmation of
receipt, to the number indicated, (iii) reputable commercial overnight delivery
service courier, with confirmation of receipt or (iv) registered or certified
mail, return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below:

If to the Company:

BakerCorp

3020 Old Ranch Parkway, Suite 220

Seal Beach, CA 90740

Attn: Amy Paul, General Counsel

 

11



--------------------------------------------------------------------------------

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Jeffrey Ross, Esq.

Facsimile: 212-859-4000

If to the Executive:

Robert Craycraft at his principal office at the Company (during the Employment
Period), and at all times to his principal residence as reflected in the records
of the Company

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.

7.5. Severability. Whenever possible, each provision or portion of any provision
of this Employment Agreement will be interpreted in such manner as to be
effective and valid under applicable law but the invalidity or unenforceability
of any provision or portion of any provision of this Employment Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Employment Agreement in that jurisdiction or the validity or enforceability
of this Employment Agreement, including that provision or portion of any
provision, in any other jurisdiction. In addition, should a court or arbitrator
determine that any provision or portion of any provision of this Employment
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.

7.6. Applicable Law; Jurisdiction; Venue. This Employment Agreement is governed
by the internal laws of the state of Delaware, without giving effect to any
choice of laws rules that would require the application of the laws of any other
jurisdiction. Each party irrevocably submits to the non-exclusive jurisdiction
of any state or federal court within the state of Delaware with respect to any
cause or claim arising under or relating to this Employment Agreement. Each
party irrevocably consents to the service of process by registered mail or
personal service. Nothing in this Section 7.6 however, affects any Person’s
right (i) to serve process in any other manner permitted by applicable law, or
(ii) to enforce or collect any judgment, order or injunction in any court or
jurisdiction.

 

12



--------------------------------------------------------------------------------

7.7. Binding Effect. This Employment Agreement shall inure to the benefit of,
and be binding on, the successors and assigns of each of the parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company.

7.8. No Strict Construction; Convenience of Headings. The language used in this
Employment Agreement shall be deemed to be the language chosen by the parties
hereto to express their mutual intent, and no rule of construction shall be
applied to this Employment Agreement to the effect that it should be construed
strictly against any party hereto. The headings contained in this Employment
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Employment Agreement.

7.9. Section 409A of the Code. To the extent applicable, this Employment
Agreement shall be interpreted, construed and operated in accordance with
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder. If on the date of the Executive’s separation from service (as
defined in Treasury Regulation Section 1.409A-1(h)) with the Company, the
Executive is a specified employee (as defined in Section 409A of the Code and
Treasury Regulation §1.409A-1(i)), no payment constituting the “deferral of
compensation” within the meaning of Treasury Regulation Section 1.409A-1(b) and
after application of the exemptions provided in Treasury Regulation Sections
1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to the Executive at any
time during the six-month period following the Executive’s separation from
service, and any such amounts deferred such six months shall instead be paid in
a lump sum on the first payroll payment date following expiration of such
six-month period. For purposes of conforming this Employment Agreement to
Section 409A, the parties agree that any reference to termination of employment,
severance from employment, resignation from employment or similar terms shall
mean and be interpreted as a “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h). Each payment of severance under this Employment
Agreement shall be considered a separate payment for purposes of Section 409A.
Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Employment
Agreement is determined to be subject to Section 409A, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Executive incurred such expenses, and in no event shall any right to
reimbursement or the or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

7.10. Executive’s Acknowledgement. The Executive acknowledges (i) that the
Executive has consulted with or has had the opportunity to consult with
independent counsel of his own choice concerning this Employment Agreement and
has been advised to do so by the Company, and (ii) that the Executive has read
and understands this Employment Agreement, is fully aware of its legal effect
and has entered into it freely, based on the Executive’s own judgment.

 

13



--------------------------------------------------------------------------------

7.11. Counterparts. A facsimile copy of this Employment Agreement (or a
counterpart thereof) shall be treated as an original. This Employment Agreement
may be executed in counterparts, a complete set of which shall be treated as a
single document.

[signature page follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

BAKERCORP By:  

 

Name:   Title:  

 

Robert Craycraft

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.

This General Release (this “Release”) is made and entered into by and between
Robert Craycraft (the “Executive”) and BakerCorp (the “Company”).

WHEREAS, the Executive has terminated employment with the Company on
                    ;

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated August 22, 2013 (the “Employment Agreement”) (Capitalized terms not
otherwise defined in this Release shall have the meaning assigned to such term
in the Employment Agreement);

NOW, THEREFORE, in consideration of the promises and agreements set forth below,
the Executive and the Company agree as follows:

 

  1. Consideration. As partial consideration for entering into this Release, the
Executive is to receive the Severance Benefits in accordance with and subject to
the terms and conditions of the Employment Agreement. The Executive also
acknowledges that the Executive’s entry into the Employment Agreement
constitutes good and valuable and otherwise sufficient consideration for the
Executive’s execution and delivery to the Company of this Release. The Executive
is advised to consult with an attorney before signing this Release.

 

  2. Released Parties. The term “Released Parties,” as used in this Release,
shall mean the Company Group and any of its past or present employees,
administrators, agents, officials, officers, directors, shareholders, divisions,
parents, subsidiaries, successors, affiliates, general partners, limited
partners, consultants, employee benefit plans (and their sponsors, fiduciaries,
or administrators), insurers, accountants and attorneys.

 

  3. General Release. In consideration for the benefits described in Paragraph
1, the Executive, on behalf of himself and his agents, representatives,
attorneys, assigns, heirs, executors, and administrators, fully releases each of
the Released Parties from any and all liability, claims, demands, actions,
causes of action, suits, grievances, debts, sums of money, agreements, promises,
damages, back and front pay, costs, expenses, attorneys’ fees, and remedies of
any type, regarding any act or failure to act that occurred up to and including
the date on which the Executive signs this Release, including, without
limitation, any claims arising or that arose or may have arisen out of or in
connection with the Executive’s employment or separation of employment from the
Company, and including but not limited to:

all claims, actions or liability under (1) Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866 (42 U.S.C.
§1981), the Age Discrimination in Employment Act (“ADEA”), the Americans with
Disabilities Act, the Fair Labor Standards Act, the National Labor Relations
Act, the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
the Family and Medical Leave Act; (2) any other federal, state, or local
statute, ordinance, regulation or constitution regarding employment,
compensation, unpaid wages, employee benefits, termination of employment, or
discrimination in employment; and (3) the common law of any state relating to
employment contracts, wrongful discharge, defamation, or any other matter.

 

A-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Release shall not be deemed to be a waiver
of any claim the Executive may have to the extent (and only to the extent) such
claim arises from (1) a breach by the Company of its obligations under the
Employment Agreement to pay or provide (as applicable) the Accrued Amounts and
the Severance Benefits; (2) any rights to indemnification by the Company or its
affiliates under applicable law, by-laws, or as an insured under any director’s
and officer’s liability insurance policy now or previously in force, in any
event to the extent so provided, (3) with respect to the Executive’s rights as a
shareholder or holder of options of Parent, or (4) rights applicable to the
Executive under ERISA and the Consolidated Omnibus Budget Reconciliation Act
under any “employee benefit plan” (as defined in ERISA) of the Company
applicable to the Executive.

 

  4. Waiver of Statutory or Common Law Limitations on Release. On behalf of
himself and his heirs, executors, legal representatives, successors and assigns,
the undersigned Executive specifically waives the benefits of any statutory or
common law of any state, which in effect provides that a general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor. It is expressly understood and agreed that the releases contained herein
are intended to cover and do cover all known facts and/or claims, as well as any
further facts and/or claims within the scope of such released claims not known
or anticipated, but which may later develop or be discovered, including all the
effects and consequences thereof. On behalf of himself and his heirs, executors,
legal representatives, successors and assigns, the undersigned Executive
acknowledges that he may hereafter discover facts in addition to, or different
from, those which he now believes to be true with respect to the subject matter
of the Claims released herein, but agrees that the undersigned has taken that
possibility into account prior to executing this Release and entering into the
Employment Agreement, and that the releases given herein shall be and remain in
effect notwithstanding the discovery or existence of any such additional or
different facts, as to which the undersigned Executive expressly assumes the
risk.

 

  5.

Non-Admission. This Release does not constitute an admission by any of the

 

A-2



--------------------------------------------------------------------------------

  Released Parties that any action that any of them took with respect to the
Executive was wrongful, unlawful or in violation of any local, state, or federal
act, statute, or constitution, or susceptible of inflicting any damages or
injury on the Executive and the Company specifically denies any such wrongdoing
or violation.

 

  6. Release Inadmissible as Evidence. This Release, its execution, and its
implementation may not be used as evidence, and shall not be admissible, in a
subsequent proceeding of any kind, except one which either party institutes
alleging a breach of this Release.

 

  7. Confidentiality. Except as may be specifically required by law, the
Executive agrees that he will not (without the prior written consent of the
Company) disclose, publish, indicate, or in any manner communicate, the terms
and provisions of this Release to any other person or entity except: (a) as may
be required by law; (b) to his accountant and/or financial advisor to the extent
necessary to prepare his tax returns; (c) to his attorney; and (d) to his
immediate family members. The Executive further agrees that prior to any such
authorized disclosure, the Executive will inform each such person to whom
disclosure is to be made that the terms of this Release are confidential.

 

  8. Waiver of Monetary Damages. Nothing in this Release shall be construed to
prohibit the Executive from filing a charge with, providing information to, or
participating in any investigation or proceeding conducted by the EEOC or a
comparable state or local government agency, though the Executive acknowledges
and agrees that the Executive has waived the right to recover monetary damages
in any charge, complaint, or lawsuit filed by the Executive or by anyone else on
the Executive’s behalf or otherwise. Further, nothing in this Release shall
preclude the Executive from responding truthfully to a valid subpoena or a
request by a governmental agency in connection with any investigation it is
conducting.

 

  9. Waiver Applicable to California Residents. WITH RESPECT TO THE RELEASES
CONTAINED HEREIN, IF THE UNDERSIGNED IS A RESIDENT OF CALIFORNIA, THE
UNDERSIGNED ACKNOWLEDGES THAT HE IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

THE UNDERSIGNED HEREBY EXPRESSLY WAIVES ANY RIGHTS THAT HE MAY HAVE UNDER
SECTION 1542, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

 

A-3



--------------------------------------------------------------------------------

  10. Entire Agreement. This Release contains the entire agreement and
understanding between the Executive and the Company concerning the matters
described herein. It supersedes all prior agreements, discussions, negotiations,
understandings and proposals of the parties with respect to such matters. The
terms of this Release cannot be changed except in a subsequent document signed
by both parties.

 

  11. Breach of Agreement. The Executive agrees that in the event the Company is
required to commence an action in law or equity to enforce its rights under any
provision of this Release and prevails, the Executive shall be liable for the
reasonable attorneys’ fees, costs and related expenses incurred by the Company
in connection with such action (other than with respect to any claim under the
ADEA).

 

  12. Severability. The provisions of this Release shall be severable and the
invalidity of any provision shall not affect the validity of the other
provisions.

 

  13. ADEA Waiver. The Executive acknowledges that he has been advised in
writing to consult with an attorney prior to executing this Release, which
contains releases and waivers. The Executive understands that he may take a
period of 21 days (or 45 days if this Release is being provided to the Executive
in connection with an exit incentive or other employment termination program
offered to a group or class of employees) within which to consider this Release.
The Executive understands that he may revoke this Release during the seven days
following the execution of this Release and that this Release will not become
effective until that seven-day revocation period has expired. In order to revoke
this Release, the Executive must sign and send a written notice to the Company
addressed to the Board, which shall be effective only if the Company receives it
no later than seven days after the Executive signs this Release. If the
Executive revokes this Release, he will not be entitled to any of the money,
benefits or other consideration provided to him as a result of this Release
(including, without limitation, the Severance Benefits).

 

  14. Knowing and Voluntary Waiver. The Executive acknowledges that: (a) he has
carefully read this Release and fully understands its meaning and effect; (b) he
had a full and adequate opportunity and reasonable time period to review this
Release with an attorney of his choosing before he signed it; (c) he was not
coerced into signing this Release; (d) he agrees to all the terms of this
Release and is entering into this Release knowingly, voluntarily, and with full
knowledge of its significance; and (e) the only consideration for his signing
the Release are the terms stated herein, and no other promises or
representations of any kind have been made by any person or entity to cause him
to sign this Release.

 

  15.

Governing Law. This Release shall be governed by the internal laws of the state

 

A-4



--------------------------------------------------------------------------------

  of Delaware, without regard to its conflict of laws principles. Each party to
this Release irrevocably submits to the non-exclusive jurisdiction of any state
or federal court within the state of Delaware with respect to any cause or claim
arising under or relating to this Release. Each party to this Release
irrevocably consents to the service of process by registered mail or personal
service.

 

  16. Miscellaneous. A facsimile copy of this Release (or a counterpart thereof)
shall be treated as an original.

 

  17. Counterparts. This Release may be executed in counterparts and will be as
fully binding as if signed in one entire agreement.

[SIGNATURE PAGE FOLLOWS]

 

A-5



--------------------------------------------------------------------------------

    BAKERCORP

 

    By:  

 

Robert Craycraft       Dated:  

 

    Dated:  

 

[Signature Page to Release of Claims]